In a matrimonial action, plaintiff wife appeals from so much of an order of the Supreme Court, Westchester County (Gurahian, J.), entered August 9, 1983, as limited her award of maintenance pendente lite to $500 per month and child support pendente lite to $500 per month. Order modified, on the facts, by increasing the monthly amount of maintenance pendente lite from $500 to $750, and the monthly amount of child support pendente lite from $500 to $750. As so modified, order affirmed, insofar as appealed from, with costs to plaintiff. Special Term erred in calculating defendant’s weekly net income as being $520. While said amount is defendant’s net paycheck, he receives more than one per week. His weekly net pay should properly be calculated as $640. Additionally, the court failed to take into consideration the tax deduction to which defendant will be entitled as a result of the maintenance award, which further increases the amount of his net income. Finally, the court did not adequately consider the high standard of living which the parties maintained prior to their separation, which indicates that there may have been certain unexplained sources of income. Our decision is not intended to indicate any change in this court’s policy favoring resolution of such issues at trial. However, the unique circumstances in this case warrant the increases in maintenance and child support pendente lite CKaltenbach v Kaltenbach, 88 AD2d 582). Mollen, P. J., Weinstein, Rubin and Boyers, JJ., concur.